Case 20-11512-KCF       Doc 2    Filed 01/30/20 Entered 01/30/20 14:12:12             Desc Main
                                 Document      Page 1 of 1




                                               Certificate Number: 00134-NJ-CC-033989595


                                                              00134-NJ-CC-033989595




                    CERTIFICATE OF COUNSELING

I CERTIFY that on January 23, 2020, at 12:10 o'clock AM EST, Mannu Prasad,
Sr. received from Cricket Debt Counseling, an agency approved pursuant to 11
U.S.C. 111 to provide credit counseling in the District of New Jersey, an
individual [or group] briefing that complied with the provisions of 11 U.S.C.
109(h) and 111.
A debt repayment plan was not prepared. If a debt repayment plan was prepared, a
copy of the debt repayment plan is attached to this certificate.
This counseling session was conducted by internet.




Date:   January 23, 2020                       By:      /s/Corinne Hall


                                               Name: Corinne Hall


                                               Title:   Counselor




* Individuals who wish to file a bankruptcy case under title 11 of the United States Bankruptcy
Code are required to file with the United States Bankruptcy Court a completed certificate of
counseling from the nonprofit budget and credit counseling agency that provided the individual
the counseling services and a copy of the debt repayment plan, if any, developed through the
credit counseling agency. See 11 U.S.C. 109(h) and 521(b).
